                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MMC 20/20 INC.,

                       Plaintiff,
                                                          CIVIL ACTION
            v.                                            NO. 18-3592


 CAPITAL BLUE CROSS,

                       Defendant.


PAPPERT, J.                                                          January 4, 2019

                                       ORDER

      AND NOW, this 4th day of January, 2019, upon consideration of Defendant’s

Motion to Dismiss, (ECF No. 15), Plaintiff’s Response, (ECF No. 16), and Defendant’s

Reply, (ECF No. 17), it is hereby ORDERED that Defendant’s Motion is GRANTED

and Counts II, III and IV are dismissed with prejudice.


                                               BY THE COURT:


                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
